Title: 27th.
From: Adams, John Quincy
To: 


       This morning Miss Nancy return’d, upon hearing Lucy Cranch, was here, as they are very intimate together; not from a similarity of character however, for Lucy, has still more gravity and seriousness in her disposition, than her Sister. Every person I believe has, in some measure, a double Character; the one implanted by nature, and the other form’d by education. A Character naturally vicious, may by proper training, be led in the right path, and a mind originally excellent, may be injured, by an erroneous method of raising it. How fortunate are those, who enjoy both the blessings! and I know of nobody who has them to a greater degree, than both of my Cousins. They have been taught to admire, and to know, what is useful, and durable, and not to spend three quarters of their time thinking, how they shall do, to be stared at the fourth. Mr. Thaxter and Leonard White dined with us; in the afternoon, Mr. Shaw, and the Ladies went down and drank tea at Doctor Saltonstall’s. We went out on a gunning party, but had not, any great success. Spent part of the evening at Mr. White’s, and part, at Mr. Duncan’s, where I had not yet been. Felt very dull all the evening, owing to a number of circumstances. Mr. Duncan supped here.
      